Stewart, J.,
delivered the opinion of the Court.
That sufficient public notice of the sale of the property in question, was not given, is the chief objection made to the sale by the appellants.
It is not necessary in an advertisement of property for public sale, to give a minute description of its exact location, or to give its metes and bounds — any description in the advertisement, which informs the public of the property to be sold is sufficient. Reeside & Wife vs. Peter, 33 Md., 120.
This was a sale by the assignee of a mortgage, and the property is described in the mortgage as lying in Baltimore County, near the Baltimore and Susquehanna Railroad.' The advertisement describes the entire property to be sold, as valuable property at Lutherville, Baltimore County, ten miles from Baltimore City, on the N. C. R. R.; and as to the parcels in controversy as being in Baltimore County, and on the Baltimore and Susquehanna Railroad, about 400 yards from the depot at Lutherville, containing *51170 acres more or less, and refers to a deed, more particularly describing the property, from Ruth C. Lynch to Benjamin Richardson, of the 16th of October, 1865 ; and to the book of the land records, containing the same. Improvements thereon suitable for such a farm, consisting oí a handsome new two story frame, dwelling, barns, stables and other necessary out-houses, and as having a large spring thereon.
It seems that the railroad in the neighborhood, formerly known as the Baltimore and Susquehanna Railroad, is now-more generally known as the Northern Central Railroad. The reference to the Baltimore and Susquehanna Railroad in the advertisement of the property, was urged by the appellants as a fatal error ; but as the property is described as lying about 400 yards from the depot at Lutherville, and there is no evidence that there were two railroads running by the property, or other than one railroad depot at Lutherville, the public were not likely to be misled by the reference to the railroad by its former name, taking the whole description together.
It would be adopting too narrow a rule, as to the character of the advertisement of property to be sold at public auction, to defeat a sale upon such ground as relied upon by the appellants, otherwise fairly made.
The entire description as given in the notice, would enable the public to understand, by the exercise of ordinary intelligence, what property was offered, and to identify the same by examination, if a more particular knowledge of the actual location was desired.
The great preponderance of the testimony adduced, including that of the appellants, as to the purport and effect of the advertisement, shows that it was understood therefrom what was the property to be disposed of; and that there was an attendance of sundry persons, including the parties interested in the property, who interposed no objection to the proceeding or to the sale — that after competition, *512the property was struck off at a price deemed fair. The objection made now is totally without merit, and there is no reason to believe that the sale' of the property was affected in the least by the reference to the Baltimore and Susquehanna Railroad, or that it would have commanded a higher price by a more definite description.
(Decided 10th May, 1876.)
We find no error in the order of the Circuit Court of the 25th January, 1815, overruling the exceptions to the sale, and it must be affirmed.

Order affirmed, and cause remanded.